Title: From George Washington to Major Henry Lee, Jr., 19 July 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Dr Sir
						Head Quarters [Preakness, N.J.] July 19th 1780
					
					I have received your letter of the 16th. You mistook the point of giving me intelligence as by recurring to your instructions you will find.

I now depend on you for information of every occurrence, which will save General Foreman the trouble of a business which I could only with propriety request the favor of him to discharge till another could be sent to undertake it. For the future you will make a report every two days of the appearances at the Hook in which the more detail the better. Tis almost as important for us to know what does not happen as what does happen. In case of any thing extraordinary it is instantly to be dispatched—particularly the sailing of the fleet in or out. It is become unnecessary for the present that Captain Dennis & the Gentlemen with him should remain at Monmouth I wish to see them at Head Quarters in their way home, when I shall give them some further explanations. I am With the greatest regard Yr Mo. Obet Servant
					
						Go: Washington
					
					
						P.S. I want a most exact account of the force of the Enemy’s fleet.
					
				